Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eltrentrose F. Liverman appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Liverman, No. 2:95-cr-00151-JBF-FBS-7 (E.D.Va. Nov. 4, 2011). We dispense with oral argument because the facts and legal contentions are adequately *384presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.